Title: To George Washington from Fielding Lewis, 12 December 1777 [letter not found]
From: Lewis, Fielding
To: Washington, George

Letter not found: from Fielding Lewis, 12 Dec. 1777. A two-page ALS with a three-line docket by GW was offered for sale in two nineteenth-century dealer’s catalogs, both of which printed excerpts from the letter. The first excerpt reads: “as the Enemy have got up their Ships to Philadelphia and it may be necessary to Keep the army near that place to prevent Gen. Howe ravaging the Country” (William Evarts Benjamin, October 1885, item 6, p. 18). The second excerpt reads:

“The enemy have got up their ships near to Philadelphia. ✻✻✻ A French war may give us some relief. Goods are at an extravagant price” (The Collector, May 1888, p. 12).